Black, J.,
Dissenting. — The record shows that two declarations of law were asked by the defendant to which plaintiff excepted, but it does not show that they were given, and for this reason they should be disregarded. The second, upon which the majority opinion is based, if given, should 1^ e been refused, for there is not a particle of evidence tending to show a privy explanation of the contents of the deed to Mrs. Webb. Bat it is imina. *544terial here whether tills instruction was given or not, for the court made a special finding of facts, and gave that as an instruction, from which it appears too plain for doubt that there was no such separate explanation of’ the contents of the deed. The court, therefore, could not have decided the case on the theory that such privy explanation was required by law.
The record, however, presents a question of a more serious character. It is this: Was there a separate examination ? It is not in terms found that ■ there was a separate examination of the wife. In lieu of that, the facts found are, that Mr. Webb was lying on the floor of a small house of one room, fourteen feet square; that Mrs. Webb went to an outside kitchen to get a drink for the notary, and on her return, and as she was about to step into the door, the notary met her at the open doorway, and made the examination while she was about to step into the house. The witnesses appear to agree that Webb was lying with his head towards the door, facing the opposite direction, but this is not found as a fact, nor is it found that the husband and wife did not, or could not, communicate with each other. The acknowledgment of the wife must be apart from the husband. This was the law when this deed was executed. They need not be in separate apartments, nor be so situated as to be wholly unable to see each other, but they should be so situated at the time as not to be able to communicate by word or motion. Belo v. Mayes, 79 Mo. 71; Steffen v. Bauer, 70 Mo. 401. While there is evidence upon which the court might find a separate examination, still, in view of the close proximity of the parties, I think the judgment should be reversed and the cause remanded, to the end that the finding or instructions given may be more specific on. this question.